 

Exhibit 10.4

 

AEGLEA BIOTHERAPEUTICS, INC.

2016 EMPLOYEE STOCK PURCHASE PLAN

 

1. PURPOSE. Aeglea BioTherapeutics, Inc. has adopted this Plan effective as of
the date of the IPO. The purpose of this Plan is to provide eligible employees
of the Company and the Participating Corporations with a means of acquiring an
equity interest in the Company and to enhance such employees' sense of
participation in the Company's affairs. Capitalized terms not defined elsewhere
in the text are defined in Section 28.

2. ESTABLISHMENT OF PLAN. The Company proposes to grant rights to purchase
shares of Common Stock to eligible employees of the Company and its
Participating Corporations pursuant to this Plan. The Company intends this Plan
to qualify as an "employee stock purchase plan" under Section 423 of the Code
(including any amendments to or replacements of such Section), and this Plan
shall be so construed, although the Company makes no undertaking or
representation to maintain such qualification. Any term not expressly defined in
this Plan but defined in Section 423 of the Code shall have the definition
provided by Section 423 of the Code. In addition, with regard to offers of
options to purchase shares of Common Stock under the Plan to employees working
for a Subsidiary or an Affiliate outside the United States, this Plan authorizes
the grant of options under a Non-Section 423 Component that is not intended to
meet the requirements of Section 423 of the Code provided that, to the extent
necessary under Section 423 of the Code, the other terms and conditions of this
Plan are met.

Subject to Section 14, a total of 165,000 shares of Common Stock is reserved for
issuance under this Plan. In addition, on each January 1 for each of the
calendar years beginning 2019 and ending 2026, the aggregate number of shares of
Common Stock reserved for issuance under the Plan shall be increased
automatically by the number of shares equal to one percent (1%) of the total
number of outstanding shares of Common Stock and Common Stock equivalents
outstanding on the immediately preceding December 31 (rounded down to the
nearest whole share); provided, that the Board may in its sole discretion reduce
the amount of the increase in any particular year. Subject to Section 14, no
more than 2,900,000 shares of Common Stock may be issued over the term of this
Plan. The number of shares initially reserved for issuance under this Plan and
the maximum number of shares that may be issued under this Plan shall be subject
to adjustments effected in accordance with Section 14. Any or all such shares
may be granted under the Section 423 Component.

3. ADMINISTRATION. The Plan will be administered by the Committee. Subject to
the provisions of this Plan and the limitations of Section 423 of the Code or
any successor provision in the Code, all questions of interpretation or
application of this Plan shall be determined by the Committee and its decisions
shall be final and binding upon all eligible employees and Participants. The
Committee will have full and exclusive discretionary authority
to construe, interpret and apply the terms of this Plan, to
determine eligibility, to designate the Participating Corporations, to determine
whether Participating Corporations shall participate in the Section 423
Component or Non-Section 423 Component and to decide upon any and all claims
filed under the Plan. Every finding, decision and determination made by the
Committee will, to the full extent permitted by law, be final and binding upon
all parties. Notwithstanding any provision to the contrary in this Plan, the
Committee may adopt rules, sub-plans, and/or procedures relating to the
operation and administration of this Plan designed to comply with
local laws, regulations or customs or to achieve tax, securities law or other
objectives for eligible employees outside of the United States. The Committee
will have the authority to determine the Fair Market Value of the Common Stock
(which determination shall be final, binding and conclusive for all purposes) in
accordance with Section 8 below and to interpret Section 8 of this Plan in
connection with circumstances that impact the Fair Market Value. Members of the
Committee shall receive no compensation for their services in connection with
the administration of this Plan, other than standard fees as established from
time to time by the Board for services rendered by Board members serving on
Board committees. All expenses incurred in connection



--------------------------------------------------------------------------------

 

with the administration of this Plan shall be paid by the Company. For purposes
of this Plan, the Committee may designate separate offerings under the Plan (the
terms of which need not be identical) in which eligible employees of one or more
Participating Corporations will participate, even if the dates of the applicable
Offering Periods of each such offering are identical.

4. ELIGIBILITY.

(a)Any employee of the Company or the Participating Corporations is eligible to
participate in an Offering Period under this Plan, except that one or more of
the following categories of employees may be excluded from eligibility under
this Plan by the Committee (other than where such exclusion is prohibited by
applicable law):

(i)employees who are customarily employed for twenty (20) hours or less per
week;

(ii)employees who are customarily employed for five (5) months or less in a
calendar year; and

(iii)employees who do not meet any other eligibility requirements that the
Committee may choose to impose (within the limits permitted by the Code).

Notwithstanding the foregoing, an individual shall not be eligible if his or her
participation in this Plan is prohibited by the law of any country having
jurisdiction over him or her, if complying with the laws of the applicable
country would cause the Plan to violate Section 423 of the Code, or if he or she
is subject to a collective bargaining agreement that does not provide for
participation in this Plan.

(b) No employee who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, owns stock
or holds options to purchase stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Company or
its Parent or Subsidiary or who, as a result of being granted an option under
this Plan with respect to such Offering Period, would own stock or hold options
to purchase stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or its Parent or
Subsidiary shall be granted an option to purchase Common Stock under this Plan.
Notwithstanding the foregoing, the rules of Section 424(d) of the Code shall
apply in determining share ownership and the extent to which shares held under
outstanding equity awards are to be treated as owned by the employee.

5.OFFERING DATES.

(a) Each Offering Period of this Plan may be of up to twenty-seven (27) months'
duration and shall commence and end at the times designated by the Committee.
Each Offering Period shall consist of one Purchase Period during which
Contributions made by Participants are accumulated under this Plan.

(b) The initial Offering Period shall commence on the Effective Date and shall
end with the Purchase Date that occurs on August 15, 2016 or another date
selected by the Committee which is approximately six (6) months after the
commencement of the initial Offering Period, but no more than twenty-seven (27)
months after the commencement of the initial Offering period. The initial
Offering Period shall consist of one Purchase Period. Thereafter, a six-month
Offering Period shall commence on each February 16 and August 16, with each such
Offering Period also consisting of one six-month Purchase Period, except as
otherwise provided by an applicable sub-plan, or on such other date determined
by the Committee. The Committee may at any time establish a different duration
for an Offering Period or Purchase Period to be effective after the next
scheduled Purchase Date, up to a maximum duration of twenty-seven (27) months.

(c) To the extent applicable, if the Fair Market Value on the first day of the
current Offering Period in which a Participant is enrolled is higher than the
Fair Market Value on the first day of any subsequent Purchase Period, the
current Offering Period shall end, and Participant shall be automatically
enrolled in the subsequent Offering Period, as specified under Section 5(a) or
Section 5(b), as applicable. Any funds

2

--------------------------------------------------------------------------------

 

accumulated in a Participant' s account prior to the first day of such
subsequent Offering Period will be applied to the purchase of shares on the
Purchase Date immediately prior to the first day of such subsequent Offering
Period, if any.

6. PARTICIPATION IN THIS PLAN.

(a) Any employee who is an eligible employee determined in accordance with
Section 4 immediately prior to the initial Offering Period will be automatically
enrolled in the initial Offering Period under this Plan for the maximum number
of shares of Common Stock purchasable. With respect to subsequent
Offering Periods, any eligible employee determined in accordance with Section 4
will be eligible to participate in this Plan, subject to the requirement of
Section 6(b) hereof and the other terms and provisions of this Plan.

(b) With respect to Offering Periods after the initial Offering Period, a
Participant may elect to participate in this Plan by submitting an enrollment
agreement prior to the commencement of the Offering Period (or such earlier date
as the Committee may determine) to which such agreement relates.

(c) Once an employee becomes a Participant in an Offering Period, then such
Participant will automatically participate in each subsequent Offering Period
commencing immediately following the last day of the prior Offering Period
unless the Participant withdraws or is deemed to withdraw from this Plan or
terminates further participation in an Offering Period as set forth in Section
11 below. A Participant who is continuing participation pursuant to the
preceding sentence is not required to file any additional enrollment agreement
in order to continue participation in this Plan; a Participant who is not
continuing participation pursuant to the preceding sentence is required to file
an enrollment agreement prior to the commencement of the Offering Period (or
such earlier date as the Committee may determine) to which such
agreement relates.

7. GRANT OF OPTION ON ENROLLMENT. Becoming a Participant with respect to an
Offering Period will constitute the grant (as of the Offering Date) by the
Company to such Participant of an option to purchase on the Purchase Date up to
that number of shares of Common Stock of the Company determined by a
fraction, the numerator of which is the amount accumulated in such Participant's
Contribution account during such Purchase Period and the denominator of which is
the lower of (i) eighty-five percent (85%) of the Fair Market Value of a share
of Common Stock on the Offering Date (but in no event less than the par value of
a share of the Common Stock), or (ii) eighty-five percent (85%) of the Fair
Market Value of a share of the Common Stock on the Purchase Date; provided,
however, that for the Purchase Period within the initial Offering Period the
numerator shall be fifteen percent (15%) of the Participant's compensation for
such Purchase Period, or such lower percentage as determined by the Committee
prior to the start of the Offering Period, and provided, further, that the
number of shares of Common Stock subject to any option granted pursuant to this
Plan shall not exceed the lesser of (x) the maximum number of shares set by the
Committee pursuant to Section l0(b) below with respect to the applicable
Purchase Date, or (y) the maximum number of shares which may be purchased
pursuant to Section 10(a) below with respect to the applicable Purchase Date.

8. PURCHASE PRICE. The Purchase Price per share at which a share of Common Stock
will be sold in any Offering Period shall be eighty-five percent (85%) of the
lesser of:

(a) The Fair Market Value on the Offering Date; or

(b) The Fair Market Value on the Purchase Date.

9. PAYMENT OF PURCHASE PRICE; CONTRIBUTION CHANGES; SHARE ISSUANCES.

(a) The Purchase Price shall be accumulated by regular payroll deductions made
during each Offering Period, unless the Committee determines with respect to
categories of Participants outside the United States that Contributions may be
made in another form due to local legal requirements. The Contributions are made
as a percentage of the Participant's Compensation in one percent (1%) increments

3

--------------------------------------------------------------------------------

 

not less than one percent (1%), nor greater than fifteen percent (15%) or such
lower limit set by the Committee. "Compensation" shall mean base salary (or in
foreign jurisdictions, equivalent cash compensation); however, the Committee may
at any time prior to the beginning of an Offering Period determine that for that
and future Offering Periods, Compensation shall mean all cash compensation
reported on the employee's Form W-2 or corresponding local country tax return,
including without
limitation base salary or regular hourly wages , bonuses, incentive compensation, commissions, overtime, shift
premiums, and draws against commissions. For purposes of determining a
Participant's Compensation, any election by such Participant to reduce his or
her regular cash remuneration under Sections 125 or 40l(k) of the Code (or in
foreign jurisdictions, equivalent salary deductions) shall be treated as if the
Participant did not make such election. Contributions shall commence on the
first payday following the last Purchase Date (with respect to the initial
Offering Period, as soon as practicable following the effective date of filing
with the U.S. Securities and Exchange Commission a securities registration
statement for the Plan) and shall continue to the end of the Offering Period
unless sooner altered or terminated as provided in this Plan. Notwithstanding
the foregoing, the terms of any sub-plan may permit matching shares without the
payment of any purchase price.

(b) A Participant may decrease the rate of Contributions during an Offering
Period by filing with the Company or a third party designated by the Company a
new authorization for Contributions, with the new rate to become effective no
later than the second payroll period commencing after the Company's receipt of
the authorization and continuing for the remainder of the Offering Period unless
changed as described below. A decrease in the rate of Contributions may be made
once during an Offering Period, but up to twice during the initial Offering
Period, or more frequently under rules determined by the Committee. A
Participant may increase or decrease the rate of Contributions for any
subsequent Offering Period by filing with the Company or a third party
designated by the Company a new authorization for Contributions prior to the
beginning of such Offering Period, or such other time period as specified by
the Committee.

(c) A Participant may reduce his or her Contribution percentage to zero during
an Offering Period by filing with the Company or a third party designated by the
Company a request for cessation of Contributions. Such reduction shall be
effective beginning no later than the second payroll period after the Company' s
receipt of the request and no further Contributions will be made for the
duration of the Offering Period. Contributions credited to the
Participant's account prior to the effective date of the request shall be used
to purchase shares of Common Stock in accordance with Subsection (e) below. A
reduction of the Contribution percentage to zero shall be treated as such
Participant' s withdrawal from such Offering Period and the Plan, effective as
of the day after the next Purchase Date following the filing date of such
request with the Company.

(d) All Contributions made for a Participant are credited to his or her book
account under this Plan and are deposited with the general funds of the Company,
except to the extent local legal restrictions outside the United States require
segregation of such Contributions. No interest accrues on the Contributions,
except to the extent required due to local legal requirements. All Contributions
received or held by the Company may be used by the Company for any corporate
purpose, and the Company shall not be obligated
to segregate such Contributions, except to the extent necessary to comply with
local legal requirements outside the United States.

(e) On each Purchase Date, so long as this Plan remains in effect and provided
that the Participant has not submitted a signed and completed withdrawal form
before that date which notifies the Company that the Participant wishes to
withdraw from that Offering Period under this Plan and have all Contributions
accumulated in the account maintained on behalf of the Participant as of that
date returned to the Participant, the Company shall apply the funds then in the
Participant's account to the purchase of whole shares of Common Stock reserved
under the option granted to such Participant with respect to the Offering Period
to the extent that such option is exercisable on the  Purchase Date. The
Purchase Price per share for such automatic purchase shall be as specified in
Section 8 of this Plan. Any fractional share, as calculated under this
Subsection (e), shall be rounded down to the next lower whole share, unless the
Committee determines with respect to all Participants that any fractional share
shall be credited as a fractional share. Any amount remaining in a Participant's
account on a Purchase Date that is less than the amount necessary to purchase a
full share of Common Stock shall be returned to the Participant, without
interest (except to the

4

--------------------------------------------------------------------------------

 

extent necessary to comply with local legal requirements outside the United
States); however, the Committee may provide that such amounts may be carried
forward into the next Purchase Period or Offering Period, as the case may be. In
the event that this Plan has been oversubscribed, all funds not used to purchase
shares on the Purchase Date shall be returned to the Participant, without
interest (except to the extent required due to local legal requirements outside
the United States). No Common Stock shall be purchased on a Purchase Date on
behalf of any employee whose participation in this Plan has terminated prior to
such Purchase Date, except to the extent required due to local legal
requirements outside the United States.

(f) As promptly as practicable after the Purchase Date, the Company shall issue
shares for the Participant's benefit representing the shares purchased upon
exercise of his or her option to purchase shares hereunder.

(g) During a Participant's lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The Participant will have no
interest or voting right in shares covered by his or her option until such
option has beenexercised.

(h) To the extent required by applicable federal, state, local or foreign law, a
Participant shall make arrangements satisfactory to the Company and the
Participating Corporation employing the Participant for the satisfaction of any
withholding tax obligations that arise in connection with the Plan. The Company
or any Subsidiary or Affiliate, as applicable, may withhold, by any method
permissible under the applicable law, the amount necessary for the Company or
Subsidiary or Affiliate, as applicable, to meet applicable withholding
obligations, including any withholding required to make available to the Company
or Subsidiary or Affiliate, as applicable, any tax deductions or benefits
attributable to the sale or early disposition of shares of Common Stock by a
Participant. The Company shall not be required to issue any shares of Common
Stock under the Plan until such obligations are satisfied.

10. LIMITATIONS ON SHARES TO BE PURCHASED.

(a) Any other provision of the Plan notwithstanding, no Participant shall
purchase Common Stock with a Fair Market Value in excess of the following limit:

(i) In the case of Common Stock purchased during an Offering Period that
commenced in the current calendar year, the
limit shall be equal to (A) $25,000 minus (B) the Fair Market Value of the
Common Stock that the Participant previously purchased in the current calendar
year (under this Plan and all other employee stock purchase plans of the Company
or any Parent or Subsidiary).

(ii) In the case of Common Stock purchased during an Offering Period that
commenced in the immediately preceding calendar year, the limit shall be equal
to (A) $50,000 minus (B) the Fair Market Value of the Common Stock that the
Participant previously purchased (under this Plan and all other employee stock
purchase plans of the Company or any Parent or Subsidiary) in the current
calendar year and in the immediately preceding calendar year.

For purposes of this Subsection (a), the Fair Market Value of Common Stock shall
be determined in each case as of the beginning of the Offering Period in which
such Common Stock is purchased. Employee stock purchase plans not described in
Section 423 of the Code shall be disregarded. If a Participant is precluded by
this Subsection (a) from purchasing additional Common Stock under the Plan, then
his or her Contributions shall automatically be discontinued and shall
automatically resume at the beginning of the earliest Purchase Period that will
end in the next calendar year (if he or she then is an eligible
employee), provided that when the Company automatically resumes such
Contributions, the Company must apply the rate in effect immediately prior to
such suspension.

(b) In no event shall a Participant be permitted to purchase more than 2,000
shares on any one Purchase Date, or such lesser number as the Committee shall
determine. If a lower limit is set under this Subsection (b), then all
Participants will be notified of such limit prior to the commencement of the
next Offering Period for which it is to be effective.

5

--------------------------------------------------------------------------------

 

(c) If the number of shares to be purchased on a Purchase Date by all
Participants exceeds the number of shares then available for issuance under this
Plan, then the Company will make a pro rata allocation of the remaining shares
in as uniform a manner as shall be reasonably practicable and as the Committee
shall determine to be equitable. In such event, the Company will give notice of
such reduction of the number of shares to be purchased under a Participant' s
option to each Participant affected.

(d) Any Contributions accumulated in a Participant' s account that are not used
to purchase stock due to the limitations in this Section 10, and not subject to
the automatic purchase provision of Section 9(e), shall be returned to the
Participant as soon as practicable after the end of the applicable Purchase
Period, without interest (except to the extent required due to local legal
requirements outside the United States).

11. WITHDRAW AL.

(a) Each Participant may withdraw from an Offering Period under this Plan
pursuant to a method specified for such purpose by the Company. Such withdrawal
may be elected at any time prior to the end of an Offering Period, or such other
time period as specified by the Committee.

(b) Upon withdrawal from this Plan, the accumulated Contributions shall
be returned to the withdrawn Participant, without interest (except to the extent
required due to local legal requirements outside the United States), and his or
her interest in this Plan shall terminate. In the event a Participant
voluntarily elects to withdraw from this Plan, he or she may not resume his or
her participation in this Plan during the same Offering Period, but he or she
may participate in any Offering Period under this Plan which commences on a date
subsequent to such withdrawal by filing a new authorization for Contributions in
the same manner as set forth in Section 6 above for initial participation in
this Plan.

12. TERMINATION OF EMPLOYMENT. Termination of a Participant's employment for any
reason, including retirement, death, disability, or the failure of a Participant
to remain an eligible employee of the Company or of a Participating Corporation,
immediately terminates his or her participation in this Plan (except as required
due to local legal requirements outside the United States). In
such event, accumulated Contributions credited to the Participant's account will
be returned to him or her or, in the case of his or her death, to his or her
legal representative, without interest (except to the extent required due to
local legal requirements outside the United States). For purposes of this
Section 12, an employee will not be deemed to have terminated employment or
failed to remain in the continuous employ of the Company or of a Participating
Corporation in the case of sick leave, military leave, or any other leave of
absence approved by the Company; provided that such leave is for a period of not
more than ninety (90) days or reemployment upon the expiration of such leave is
guaranteed by contract or statute. The Company will have sole discretion to
determine whether a Participant has terminated employment and the effective date
on which the Participant terminated employment, regardless of any notice period
or garden leave required under local law.

13. RETURN OF CONTRIBUTIONS. In the event a Participant's interest in this Plan
is terminated by withdrawal, termination of employment or otherwise, or in the
event this Plan is terminated by the Board, the Company shall deliver to the
Participant all accumulated Contributions credited to such Participant's
account. No interest shall accrue on the Contributions of a Participant in this
Plan (except to the extent required due to local legal requirements outside the
United States).

14. CAPITAL CHANGES. If the number of outstanding shares is changed by a
stock dividend, recapitalization, stock split, reverse stock
split, subdivision, combination, reclassification or similar change in the
capital structure of the Company, without consideration, then the Committee
shall adjust the number and class of Common Stock that may be delivered under
the Plan, the Purchase Price per share and the number of shares of Common Stock
covered by each option under the Plan which has not yet been exercised, and the
numerical limits of Sections 2 and 10 shall be proportionately adjusted, subject
to any required action by the Board or the stockholders of the Company and in
compliance with the applicable securities laws; provided that fractions of a
share will not be issued.

6

--------------------------------------------------------------------------------

 

15. NONASSIGNABILITY. Neither Contributions credited to a Participant's account
nor any rights with regard to the exercise of an option or to receive shares
under this Plan may be assigned, transferred, pledged or otherwise disposed of
in any way (other than by will, the laws of descent and distribution or as
provided in Section 22 below) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be void and without
effect.

16. USE OF PARTICIPANT FUNDS AND REPORTS. The Company may use all Contributions
received or held by it under the Plan for any corporate purpose, and the Company
will not be required to segregate Participant Contributions (except to the
extent required due to local legal requirements outside the United States).
Until shares are issued, Participants will only have the rights of an unsecured
creditor unless otherwise required under local law. Each Participant shall
receive promptly after the end of each Purchase Period a report of his or her
account setting forth the total
Contributions accumulated, the number of shares purchased, the per share price thereof and the remaining cash balance, if
any, carried forward to the next Purchase Period or Offering Period, as the case
may be.

17. NOTICE OF DISPOSITION. Each U.S. taxpayer Participant shall notify the
Company in writing if the Participant disposes of any of the shares purchased in
any Offering Period pursuant to this Plan if such disposition occurs within two
(2) years from the Offering Date or within one (1) year from the Purchase Date
on which such shares were purchased (the "Notice Period). The Company may, at
any time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the
Company's transfer agent to notify the Company of any transfer of the shares.
The obligation of the Participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.

18. NO RIGHTS TO CONTINUED EMPLOYMENT. Neither this Plan nor the grant of any
option hereunder shall confer any right on any employee to remain in the employ
of the Company or any Participating Corporation, or restrict the right of the
Company or any Participating Corporation to
terminate such employee ' s employment.

19. EQUAL RIGHTS AND PRIVILEGES. All eligible employees granted an option under
the Section 423 Component of this Plan shall have equal rights and privileges
with respect to this Plan or within any separate offering under the Plan so that
this Plan qualifies as an "employee stock purchase plan" within the meaning of
Section 423 or any successor provision of the Code and the related regulations.
Any provision of this Plan which is inconsistent with Section 423 or any
successor provision of the Code, without further act or amendment by the
Company, the Committee or the Board, shall be reformed to comply with the
requirements of Section 423. This Section 19 shall take precedence over all
other provisions in this Plan.

20. NOTICES. All notices or other communications by a Participant to the Company
under or in connection with this Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

21. TERM; STOCKHOLDER APPROVAL. The amendment and restatement of the Plan shall
be approved by the stockholders of the Company, in any manner permitted by
applicable corporate law, within twelve (12) months before or after the date
this amendment and restatement of the Plan is adopted by the Board. The
amendment and restatement of the Plan will become effective upon approval by
stockholders at the 2018 Annual Meeting of Stockholders. No purchase of shares
that are subject to such stockholder approval before becoming available under
this Plan shall occur prior to stockholder approval of such shares and the Board
or Committee may delay any Purchase Date and postpone the commencement of any
Offering Period subsequent to such Purchase Date as deemed necessary or
desirable to obtain such approval (provided that if a Purchase Date would occur
more than twenty-seven (27) months after commencement of the Offering Period to
which it relates, then such Purchase Date shall not occur and instead such
Offering Period shall terminate without the purchase of such shares and
Participants in such Offering Period shall be refunded their Contributions
without interest). If the amendment and restatement of the Plan is not approved
by the stockholders of the Company within twelve (12) months before or after the
date this amendment and restatement of the Plan is adopted by the Board, then it
shall be null and void

7

--------------------------------------------------------------------------------

 

and the Plan shall continue in effect without the terms approved in the
amendment and restatement. This Plan shall continue until the earlier to occur
of (a) termination of this Plan by the Board (which termination may be effected
by the Board at any time pursuant to Section 25 below), (b) issuance of all of
the shares of Common Stock reserved for issuance under this Plan, or (c) the
tenth anniversary of the Effective Date under the Plan.

22. DESIGNATION OF BENEFICIARY.

(a) Unless otherwise determined by the Committee, a Participant may file a
written designation of a beneficiary who is to receive any cash from the
Participant's account under this Plan in the event of such Participant's death
prior to a Purchase Date. Such form shall be valid only if it was filed with the
Company at the prescribed location before the Participant's death.

(b) If authorized by the Company, such designation of beneficiary may be changed
by the Participant at any time by written notice filed with the Company at the
prescribed location before the Participant's death. In the event of the death of
a Participant and in the absence of a beneficiary
validly designated under this Plan who
is living at the time of such Participant' s death, the Company shall deliver
such cash to the executor or administrator of the estate of the Participant or
to the legal heirs of the Participant.

23. CONDITIONS UPON ISSUANCE OF SHARES; LIMITATION ON SALE OF SHARES. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the U.S. Securities Act of 1933, as amended, the U.S. Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange or automated quotation
system upon which the shares may then be listed, exchange control
restrictions and/or securities law restrictions outside the United States, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. Shares may be held in trust or subject to further
restrictions as permitted by any subplan.

 

24. APPLICABLE LAW. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.

25. AMENDMENT OR TERMINATION. The Committee, in its sole discretion, may
amend, suspend, or terminate the Plan, or any part thereof, at any time and for
any reason. Unless otherwise required by applicable law, if the Plan is
terminated, the Committee, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Purchase Date (which may be
sooner than originally scheduled, if determined by the Committee in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 14). If an
Offering Period is terminated prior to its previously-scheduled expiration, all
amounts then credited to Participants' accounts for such Offering Period, which
have not been used to purchase shares of Common Stock, shall be returned to
those Participants (without interest thereon, except as otherwise required under
local laws) as soon as administratively practicable. Further, the Committee will
be entitled to change the Purchase Periods and Offering Periods, limit the
frequency and/or number of changes in the amount contributed during an Offering
Period, establish the exchange ratio applicable to amounts contributed in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the administration of the Plan, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with amounts contributed from the Participant' s base salary and
other eligible compensation, and establish such other limitations or procedures
as the Committee determines in its sole discretion advisable which are
consistent with the Plan. Such actions will not require stockholder approval or
the consent of any Participants. However, no amendment shall be made without
approval of the stockholders of the Company (obtained in accordance with Section
21 above) within

8

--------------------------------------------------------------------------------

 

twelve (12) months of the adoption of such amendment (or earlier if required by
Section 21) if such amendment would: (a) increase the number of shares that may
be issued under this Plan; or (b) change the designation of the employees (or
class of employees) eligible for participation in this Plan. In addition, in the
event the Board or Committee determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, the Board or
Committee may, in its discretion and, to the extent necessary or desirable, modify, amend or terminate the
Plan to reduce or eliminate such accounting consequences including, but not
limited to: (i) amending the definition of compensation, including with respect
to an Offering Period underway at the time; (ii) altering the Purchase Price for
any Offering Period including an Offering Period underway at the time of the
change in Purchase Price; (iii) shortening any Offering Period by setting a
Purchase Date, including an Offering Period underway at the time of the
Committee' s action; (iv) reducing the maximum percentage of Compensation a
participant may elect to set aside as Contributions; and (v) reducing the
maximum number of shares a Participant may purchase during any Offering
Period. Such modifications or amendments will not require approval of the
stockholders of the Company or the consent of any Participants.

26. CORPORATE TRANSACTIONS. In the event of a Corporate Transaction, the
Offering Period for each outstanding right to purchase Common Stock will be
shortened by setting a new Purchase Date and will end on the new Purchase Date.
The new Purchase Date shall occur on or prior to the consummation of the
Corporate Transaction, as determined by the Board or Committee, and the Plan
shall terminate on the consummation of the Corporate Transaction.

27. CODE SECTION 409A; TAX QUALIFICATION.

(a) Options granted under the Plan generally are exempt from the application of
Section 409A of the Code. However, options granted to U.S. taxpayers which are
not intended to meet the Code Section 423 requirements are intended to be exempt
from the application of Section 409A of the Code under the short-term deferral
exception and any ambiguities shall be construed and interpreted in accordance
with such intent. Subject to Subsection (b), options granted to U.S. taxpayers
outside of the Code Section 423 requirements shall be subject to such terms and
conditions that will permit such options to satisfy the requirements of the
short-term deferral exception available under Section 409A of the
Code, including the requirement that the shares of Common Stock subject to an
option be delivered within the short-term deferral period. Subject to
Subsection (b), in the case of a Participant who would otherwise be subject to
Section 409A of the Code, to the extent the Committee  determines  that  an
option  or  the exercise, payment, settlement or deferral thereof is subject to
Section 409A of the Code, the option shall be granted, exercised, paid, settled
or deferred in a manner that will comply with Section 409A of the Code,
including Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding the foregoing, the
Company shall have no liability to a Participant or any other party if the
option that is intended to be exempt from or compliant with Section 409A of the
Code is not so exempt or compliant or for any action taken by the Committee with
respect thereto.

(b) Although the Company may endeavor to (i) qualify an option for favorable tax
treatment under the laws of the United States or jurisdictions outside of the
United States or (ii) avoid adverse tax treatment (e.g., under Section 409A of
the Code), the Company makes no representation to that effect and expressly
disavows any covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in this Plan, including
Subsection (a). The Company shall be unconstrained in its corporate activities
without regard to the potential negative tax impact on Participants under
the Plan.

 28. DEFINITIONS.

(a)"Affiliate" means any entity, other than a Subsidiary or Parent, (i) that,
directly or indirectly, is controlled by, controls or is under common control
with, the Company and (ii) in which the Company has a significant
equity interest, in either case as determined by the Committee, whether now or
hereafter existing.

(b)"Board'' shall mean the Board of Directors of the Company.

9

--------------------------------------------------------------------------------

 

(c)"Code" shall mean the U.S. Internal Revenue Code of 1986, as amended.

(d)"Committee" shall mean the Compensation Committee of the Board that consists
exclusively of one or more members of the Board appointed by the Board.

(e)"Common Stock" shall mean the common stock of the Company.

(f)"Company" shall mean Aeglea Biotherapeutics, Inc.

(g)"Contributions" means payroll deductions taken from a Participant's
Compensation and used to purchase shares of Common Stock under the Plan and, to
the extent payroll deductions are not permitted by applicable laws (as
determined by the Committee in its sole discretion) contributions by other
means, provided, however, that allowing such other contributions does not
jeopardize the qualification of the Plan as an "employee stock purchase plan"
under Section 423 of the Plan.

(h)"Corporate Transaction" means the occurrence of any of the following events:

(i)any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the "beneficial owner" (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities; or (ii) the consummation of the
sale or disposition by the Company of all or substantially all of the
Company's assets; or (iii) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

(i)"Effective Date" shall mean the date on which the Registration Statement
covering the initial public offering of the shares of Common Stock is declared
effective by the U.S. Securities and Exchange Commission.

(j)"Fair Market Value" shall mean, as of any date, the value
of a share of Common Stock determined as follows:

(1)if such Common Stock is then quoted on the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market (collectively, the "Nasdaq Market"), its
closing price on the Nasdaq Market on the date of determination, or if there are
no sales for such date, then the last preceding business day on which there
were sales, as reported in The Wall Street Journal or such other source as the
Board or the Committee deems reliable; or

(2)if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable; or

(3)if such Common Stock is publicly traded but is neither quoted on the Nasdaq
Market nor listed or admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal or such other source as the Board or the
Committee deems reliable; or

(4)with respect to the initial Offering Period, Fair Market Value on the
Offering Date shall be the price at which shares of Common Stock are offered to
the public pursuant to the Registration Statement covering the initial public
offering of shares of Common Stock; or

10

--------------------------------------------------------------------------------

 

(5)if none of the foregoing is applicable, by the Board or the Committee in good
faith.

(k)"IPO" shall mean the initial public offering of Common Stock.

(l)"Non-Section 423 Component" means the part of the Plan which is not intended
to meet the requirements set forth in Section 423 of the Code.

(m)"Notice Period'' shall mean within two (2) years from the Offering Date or
within one (1) year from the Purchase Date on which such shares were purchased.

(n)"Offering Date" shall mean the first business day of each Offering
Period. However, for the initial Offering Period the Offering Date shall be the
Effective Date.

(o)"Offering Period'' shall mean a period with respect to which the right to
purchase Common Stock may be granted under the Plan, as determined by the
Committee pursuant to Section 5(a).

(p)"Parent" shall have the same meaning as " parent corporation" in Sections 424(e)
and 424(±) of the Code.

(q)"Participant" shall mean an eligible employee who meets the eligibility
requirements set forth in Section 4 and who is either automatically enrolled in
the initial Offering Period or who elects to participate in this Plan pursuant
to Section 6(b).

(r)"Participating Corporation" shall mean any Parent, Subsidiary or Affiliate
that the Committee designates from time to time as eligible to participate in
this Plan. For purposes of the Section 423 Component, only the Parent and
Subsidiaries may be Participating Corporations, provided, however, that at any
given time a Parent or Subsidiary that is a Participating Corporation under the
Section 423 Component shall not be a Participating Corporation under the
Non-Section 423 Component.

The Committee may provide that any Participating Corporation shall only be
eligible to participate in the Non-Section 423 Component.

(s)"Plan" shall mean this Aeglea BioTherapeutics, Inc. 2016 Employee Stock
Purchase Plan, as may be amended from time to time.

(t)"Purchase Date" shall mean the last business day of each Purchase Period.

(u)"Purchase Period'' shall mean a period during which Contributions may be made
toward the purchase of Common Stock under the Plan, as determined by the
Committee pursuant to Section S(b).

(v)"Purchase Price" shall mean the price at which Participants
may purchase shares of Common Stock under the Plan, as determined pursuant to
Section 8.

(w)"Section 423 Component" means the part of the Plan, which excludes the Non-
Section 423 Component, pursuant to which options to purchase shares of Common
Stock under the Plan that satisfy the requirements for "employee stock purchase
plans" set forth in Section 423 of the Code may be granted to
eligible employees.

(x)"Subsidiary" shall have the same meaning as "subsidiary corporation" in
Sections 424(e) and 424(f) of the Code.

11